Citation Nr: 1020355	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

This matter was previously remanded by the Board for further 
development in February 2009 and December 2009.  However, the 
Board finds that the December 2009 remand instructions were 
unclear and did not properly address the information needed 
decide the Veteran's claim.  Specifically, while the remand 
instructions requested the VA examiner opine on whether any 
mental disorder pre-existed service or was due to pre-service 
trauma, the information necessary was whether the Veteran's 
cold exposure (which he has been service-connected) caused or 
aggravated his current diagnosis of general anxiety disorder. 

As a result, the February 2010 addendum by the same VA 
examiner from the September 2009 examination did not address 
whether the Veteran's exposure to cold during service is 
related to his current psychiatric disorder.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	AMC must request an opinion from the same 
VA examiner who conducted the September 
2009 and February 2010 examination, (or if 
unavailable, to another appropriate VA 
reviewer).  In an addendum, the examiner 
should state whether it is at least as 
likely as not that the Veteran's current 
psychiatric disorder is specifically 
linked to the cold weather exposure during 
his active service in Korea.  If an 
opinion cannot be medically determined 
without resorting to mere conjecture, this 
should be commented upon in the report. 

The Veteran's claims file and a complete 
copy of this remand should be made 
available to the examiner for review in 
conjunction with the examination, and such 
review must be noted in the examination 
report.  If the examiner determines that a 
new examination is required, a new 
comprehensive examination must be 
conducted.  Furthermore, a complete 
rationale should be given for all opinions 
and conclusions expressed.

2.	After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the Veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

